IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                          NO. AP-75,941



                         EX PARTE LARRY KARNES, Applicant



             ON APPLICATION FOR A WRIT OF HABEAS CORPUS
           CAUSE NO. 0820643D IN THE CRIMINAL DISTRICT COURT
                  NUMBER ONE FROM TARRANT COUNTY



       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of robbery causing

bodily injury and sentenced to fifty-five years’ imprisonment. The Second Court of Appeals

affirmed his conviction. Karnes v. State, 127 S.W.3d 184 (Tex. App.–Ft. Worth, 2003). Applicant

contends that his appellate counsel rendered ineffective assistance because counsel failed to file a

timely petition for discretionary review after advising Applicant that he would do so.
       Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court

has entered findings of fact and conclusions of law that appellate counsel failed to file a petition for

discretionary review after advising Applicant that he would do so. The trial court recommends that

relief be granted. Ex parte Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997). We find, therefore, that

Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review of the

judgment of the Second Court of Appeals in Cause No. 02-02-223-CR that affirmed his conviction

in Case No. 0820643D from the Criminal District Court Number One of Tarrant County, Texas.

Applicant shall file his petition for discretionary review with the Second Court of Appeals within

30 days of the date on which this Court’s mandate issues.

       Applicant’s remaining claims are dismissed. Ex Parte Torres, 943 S.W.2d 469 (Tex. Crim.

App. 1997).



Delivered: June 18, 2008

Do not publish